                             UNITED STATES BANKRUPTCY COURT

                                 DISTRICT OF NEW MEXICO

In re:

CHUZA OIL COMPANY,                                                          No. 18-11836-t7

         Debtor.

PHILLIP J. MONTOYA,
Chapter 7 Trustee,

         Plaintiff,

v.                                                                          Adv. No. 20-1025-t

SHEANEH SATTARI,

         Defendant.

                                            OPINION

         Before the Court is Defendant’s Rule1 60(b) motion, to set aside the default judgment

against her. The Court concludes that Defendant’s asserted bases for relief, improper service of

process and/or inadequate proof of service, lack merit. Defendant may be entitled to relief for

inadvertence or excusable neglect, but that was neither alleged nor argued. The Court will deny

the motion but give Defendant 30 days to seek relief under Rule 60(b)(1) if she chooses.

A.       Facts.

         The Court finds:2

         Defendant lives in the Dallas-Fort Worth metroplex. She is the sole member, manager,

founder, and director of Quantum Holistic Health Center, LLC. Between July 2018 and June 16,


1
  “Rule” refers to the Federal Rules of Civil Procedure, while a “Bankruptcy Rule” refers to a
Federal Rule of Bankruptcy Procedure.
2
  The Court takes judicial notice of its docket in this proceeding and in the main bankruptcy case,
to consider the contents of the docket but not the truth of the matters asserted therein. Johnson v.
Spencer, 950 F.3d 680, 705 (10th Cir. 2020).


    Case 20-01025-t    Doc 29     Filed 04/30/21     Entered 04/30/21 14:37:53 Page 1 of 10
2020, Quantum Holistic operated out of a business park office in Murphy, Texas, a Dallas suburb.

The Murphy address is Quantum Holistic’s registered address with the Texas Secretary of State.

       When it operated, Quantum Holistic provided neurofeedback therapy and quantitative

electroencephalogram (EEG) evaluations. The work required Defendant to be in close physical

contact with clients, as she had to attach electrodes to their scalps to record their brain waves.

       Due to the COVID-19 pandemic, her clients began cancelling appointments in March 2020.

Between the dip in business and lockdown measures imposed by government officials, Defendant

decided to close Quantum Holistic’s doors to the public on March 21, 2020.

       Defendant hoped the closure would be temporary. She went to Quantum Holistic once or

twice a month during the spring of 2020 to check on the office and collect mail. On June 16, 2020,

however, with no end to the pandemic in sight, Defendant terminated the office lease effective

June 14, 2020. Defendant has not reopened Quantum Holistic to the public and considers herself

unemployed. As recently as March 23, 2021, however, Quantum Holistic’s business status was

still listed as “In existence” with the Texas Secretary of State and the Murphy, Texas address was

listed as the registered address.

       This bankruptcy case began when an involuntary petition was filed against Debtor Chuza

Oil Company on July 25, 2018. The Court entered an order for relief on August 27, 2018, and the

U.S. Trustee appointed Plaintiff the case trustee.

       Defendant’s father is friends with Bobby Goldstein, Debtor’s principal. Her father invested

in Mr. Goldstein’s businesses, with the understanding that the investment returns would be paid to

Defendant. The Court has no information about the nature or terms of the investment. Defendant

may not know the terms and conditions. In any event, Defendant received eight $5,000 payments

and one $10,000 payment from Debtor within a year before the involuntary petition was filed.




                                                 -2-
 Case 20-01025-t        Doc 29      Filed 04/30/21 Entered 04/30/21 14:37:53 Page 2 of 10
         Plaintiff filed this adversary proceeding against Defendant on April 21, 2020, seeking to

recover the $50,000 under a fraudulent transfer theory. The Court issued a summons and notice of

scheduling conference on April 23, 2020. The summons required Plaintiff to serve it within seven

days, and required Defendant to answer the complaint by May 23, 2020. A scheduling conference

was set for June 12, 2020.

         Plaintiff’s counsel mailed the complaint and summons to Defendant by first class mail on

April 30, 2020, to three addresses: two residential addresses (former, it turns out) and Quantum

Holistic’s Murphy, Texas address. Counsel filed a certificate of service the same day.

         Defendant picked up the complaint and summons at the Quantum Holistic office on May

9, 2020. After reading the complaint and summons, she called Mr. Goldstein and asked him what

to do. According to Defendant, Mr. Goldstein told her that he “would take care of it.”

         Based on Mr. Goldstein’s assurances, Defendant did not answer the complaint or appear at

the scheduling conference, by telephone or otherwise. Plaintiff moved for entry of a default and

default judgment on June 4, 2020. The Clerk of the Court entered Defendant’s default on June 9,

2020; the Court entered a $50,000 default judgment against her the next day.

         Defendant realized something was wrong in October 2020, when Plaintiff garnished her

bank account. Defendant retained counsel (the same counsel who represents Mr. Goldstein). On

November 3, 2020, Defendant filed the motion to set aside the default judgment under Rule 60(b).

         In support of her motion, Defendant argues that service was not proper under the rules

because, at the time of service, she was no longer operating Quantum Holistic at the Murphy,

Texas address.3 She also argues that Plaintiff’s counsel’s proof of service was inadequate.


3
 Defendant cannot argue that Plaintiff’s service deprived her of constitutional due process. While
“[s]ervice of process must satisfy both the statute under which service is effectuated and
constitutional due process,” In re Karbel, 220 B.R. 108, 112 (10th Cir. BAP 1998), actual notice
satisfies the latter. See United Student Aid Funds, Inc. v. Espinosa, 559 U.S. 260, 272 (2010).


                                               -3-
    Case 20-01025-t    Doc 29     Filed 04/30/21 Entered 04/30/21 14:37:53 Page 3 of 10
B.     Grounds for Granting Relief from Final Judgments.

       Relief from a final judgment is governed by Rule 60, made applicable by Bankruptcy Rule

9024. The Rule states, in part:

       (b) Grounds for Relief from a Final Judgment, Order, or Proceeding. On motion
       and just terms, the court may relieve a party or its legal representative from a final
       judgment, order, or proceeding for the following reasons:
               (1) mistake, inadvertence, surprise, or excusable neglect;
               (2) newly discovered evidence that, with reasonable diligence, could not
       have been discovered in time to move for a new trial under Rule 59(b);
               (3) fraud (whether previously called intrinsic or extrinsic),
       misrepresentation, or misconduct by an opposing party;
               (4) the judgment is void;
               (5) the judgment has been satisfied, released, or discharged; it is based on
       an earlier judgment that has been reversed or vacated; or applying it prospectively
       is no longer equitable; or
               (6) any other reason that justifies relief.

Rule 60(b). Defendant has asked for relief under 60(b)(3), (4), and (6).

C.     Defendant Was Properly Served.

       1.      Service requirements. Service of a summons and complaint filed with a United

States District Court is governed by Rule 4. Service of the summons and complaint in an adversary

proceeding is governed by Bankruptcy Rule 7004. The latter rule borrows from the former but

makes some notable changes. Bankruptcy Rule 7004 states in part:

       (a) Summons; service; proof of service
                (1) Except as provided in Bankruptcy Rule 7004(a)(2), Rule 4(a), (b), (c)(1),
       (d)(5), (e)-(j), (l), and (m) F.R.Civ.P. applies in adversary proceedings….
       (b) Service by first class mail
       Except as provided in subdivision (h), in addition to the methods of service
       authorized by Rule 4(e)-(j) F.R.Civ.P., service may be made within the United
       States by first class mail postage prepaid as follows:
                (1) Upon an individual other than an infant or incompetent, by mailing a
       copy of the summons and complaint to the individual's dwelling house or usual
       place of abode or to the place where the individual regularly conducts a business or
       profession….
       (d) Nationwide service of process
       The summons and complaint and all other process except a subpoena may be served
       anywhere in the United States.



                                               -4-
 Case 20-01025-t       Doc 29     Filed 04/30/21 Entered 04/30/21 14:37:53 Page 4 of 10
       (e) Summons: time limit for service within the United States
       Service made under Rule 4(e), (g), (h)(1), (i), or (j)(2) F.R.Civ.P. shall be by
       delivery of the summons and complaint within 7 days after the summons is issued.
       If service is by any authorized form of mail, the summons and complaint shall be
       deposited in the mail within 7 days after the summons is issued.

       2.      Timeliness of service. Bankruptcy Rule 7004(e) requires that the summons and

complaint be deposited in the mail within 7 days after issuance. Plaintiff’s counsel mailed the

summons and complaint on the seventh day. Service also must be accomplished within 90 days

after the complaint was filed. Bankruptcy Rule 7004(a); Rule 4(m). Here, the summons and

complaint were mailed nine days after the complaint was filed. Service was timely.

       3.      The process was mailed to a valid address. If Defendant was “regularly conduct[ing

her] business” in Murphy, Texas when Plaintiff’s counsel mailed the summons and complaint to

her at that address, then service complied with Bankruptcy Rule 7004(b)(1). If not, then service

was procedurally deficient.

       There is no question that, before March 2020, Defendant was regularly conducting her

business at the Murphy, Texas address. Similarly, there is no question that after Defendant

terminated her lease on June 16, 2020, she was no longer conducting business at that address. But

what about May 9, 2020? Between March 21, 2020 and June 16, 2020, Defendant had stopped

seeing clients but hoped to reopen the business. She kept up the office and checked the mail. The

question before the Court is whether Defendant continued to “regularly conduct a business” at the

Murphy, Texas address during the interim period.

       Case law gives some guidance. A number of cases have held that the registered address of

a closely held business is prima facie evidence that the owners conduct business there. See, e.g.,

In re Martin-Trigona, 763 F.2d 503, 505-06 (2d Cir. 1985); In re Marciano, 459 B.R. 27, 38 (9th

Cir. BAP 2011); In re Garcia Burgos, 2018 WL 4682264, at *2-3 (Bankr. D.P.R.); and Garcia v.




                                              -5-
 Case 20-01025-t      Doc 29     Filed 04/30/21 Entered 04/30/21 14:37:53 Page 5 of 10
Cantu, 363 B.R. 503, 515 (Bankr. W.D. Tex. 2006). As Quantum Holistic’s registered address is

the Murphy, Texas address, Plaintiff has made a prima facie showing of proper service.

         The party contesting service must then come forward with evidence to show that she does

not in fact conduct a business at that address. Garcia v. Cantu, 363 B.R. at 515; Garcia Burgos,

2018 WL 4782264, at * 3.

         This is somewhat of a close question, but the Court finds that Defendant did not rebut

Plaintiff’s prima facie evidence that she was regularly conducting business at the Murphy, Texas

address on May 9, 2020.4 Temporary shutdowns should not be equated with ceasing business

operations—it would cause too much confusion. On May 9, 2020, Defendant viewed Quantum

Holistic’s cessation of business as temporary. Like the rest of the country, she was hoping that life

would return to normal soon and she could reopen Quantum Holistic to the public. Not until June

16, 2020, when she decided to throw in the towel, did Quantum Holistic stop conducting business

in Murphy, Texas.

D.       The Trustee’s Proof of Service was Sufficient.

         Rule 4(l) is incorporated into Bankruptcy Rule 7004. Rule 4(l)(1) states:

         (l) Proving Service.
                 (1) Affidavit Required. Unless service is waived, proof of service must be
         made to the court. Except for service by a United States marshal or deputy marshal,
         proof must be by the server's affidavit.
4
  “Not every address where a defendant has at one time or for some purpose conducted business
will necessarily suffice. The use of the adjective ‘regularly’ connotes more than that.” In re
Ultrasonics, Inc., 269 B.R. 856, 862 (Bankr. D. Idaho 2001). However, “‘[r]egularly’ is defined
as ‘in a regular manner; at regular times or intervals.’” Id. at 862 n.4 (quoting Webster New
Twentieth Century Dictionary, 2d ed., at 1522); see also Garcia Burgos, 2018 WL 4682264, at *1
(despite living in and being a doctoral student and teaching assistant in Massachusetts, individual
debtor was effectively served by mail to business address in Puerto Rico where he “frequently”
traveled to conduct business); Cf. In re Xacur, 219 B.R. 956, 960, 966–967 (Bankr. S.D. Tex.
1998) (Houston condominium where debtor spent 10% of his time constituted a “dwelling house
or usual place of abode” that could be served by mail). From March 21 to June 16, 2020, Defendant
went to the Murphy office once or twice a month to check on it and collect mail. She paid utility
and rent bills. Overall, her business activities during this period were “regular.”


                                                -6-
    Case 20-01025-t     Doc 29     Filed 04/30/21 Entered 04/30/21 14:37:53 Page 6 of 10
         Defendant argues that Plaintiff violated Rule 4(l) and Bankruptcy Rule 7004 by not filing

an affidavit of service. This argument lacks merit. First, service of process by mail alters the formal

requirements for proving service. See, e.g., 10 Collier on Bankruptcy ¶ 7004.02[12] (16th ed.)

(“For service by first class mail, permitted in adversary proceedings by Bankruptcy Rule 7004(b),

a signed receipt of service is presumably not required to provide proof of service. A certification

of mailing by the person who placed the document in the mail should suffice.”). Plaintiff’s counsel

filed a certificate of service, certifying that he placed the complaint and summons in the mail,

addressed as indicated.

         Certificates of service of process are commonplace for adversary proceedings in this and

other bankruptcy courts. See, e.g., In re Scott, 2012 WL 987624, at *1 n.2 (Bankr. N.D. Ga.); In

re Speichert, 2007 WL 4893499, at *1 (Bankr. N.D. Ind.); In re Gulf States Petroleum Corp., 2005

WL 4800654, at *1 (Bankr. W.D. La.); see generally Director’s Form B 2500A (form of summons

in an adversary proceeding, which includes a certificate of service).5

         Second, while Plaintiff’s counsel did not include an “under penalty of perjury” declaration

in his certificate of service, other circumstances indicate the veracity of his certificate. For one

thing, Defendant actually received process at the Murphy, Texas address. Further, because counsel

is licensed in New Mexico, he is bound by both Bankruptcy Rule 9011 and New Mexico Rule of

Professional Conduct 16-303 (candor toward the tribunal). These rules require that almost all

papers an attorney files in court be supported factually, and if the attorney learns that the facts are



5
  If a certificate of service includes a declaration that it is signed under penalty of perjury, then it
serves as an affidavit in federal court. See 28 U.S.C. § 1746 (“Wherever, under any law of the
United States or under any rule . . . any matter is required . . .to be supported . . . by . . . [an]
affidavit . . . such matter may . . . be supported . . . by the unsworn declaration . . . of such person
which is subscribed by him, as true under penalty of perjury . . . in substantially the following
form: . . . “I declare . . . under penalty of perjury that the foregoing is true and correct.”).


                                                -7-
    Case 20-01025-t     Doc 29     Filed 04/30/21 Entered 04/30/21 14:37:53 Page 7 of 10
not as he initially believed, he has an obligation to correct the record. The rules do not bind third

party process servers. The court has no reason whatsoever to doubt counsel’s candor and

truthfulness.6

         Third, irregular proof of service does not affect the validity of the service. See Rule 4(l)(3)

(“Failure to prove service does not affect the validity of service. The court may permit proof of

service to be amended.”); see also Economou v. N.M. Dep’t of Tax. and Rev., 2019 WL 11585134,

at *4 (D.N.M.) (same); Joe Hand Promotions, Inc. v. Charlie’s Sandbox, 2016 WL 10257497, at

*1 (D.N.M.) (same); In re Peagler, 2001 WL 1806976, at *5 (Bankr. D.S.C.) (improper proof of

service cannot be used as grounds to vacate and set aside a default and judgment as void).

         The Court concludes that counsel’s certificate of service, particularly after it is

supplemented as required, complies with Rule 4(l).

E.       Defendant’s Rule 60(b) Arguments Lack Merit.

         1.      Rule 60(b)(3)—Fraud, misrepresentation, or misconduct by an opposing party.

Defendant argues that the trustee’s certificate of service “is incorrect and false, as indicated by the

attached Affidavit of Defendant Sheaneh Sattari.”7 This argument fails. As discussed above,

Plaintiff’s certificate of service states, inter alia, that the summons and complaint were mailed to

Defendant at the Murphy, Texas address. That is a true statement, as shown by the fact that

Defendant received the summons and complaint at that address.




6
  Nevertheless, the Court will require counsel to amend his Certificate of Service to include the
“Under penalty of perjury” language.
7
  In her affidavit Defendant states that she never lived at the Murphy, Texas address. That is
undisputed but irrelevant. Defendant did not press this point at the final hearing, arguing instead
that she was not regularly conducting business at the Murphy, Texas address on March 9, 2020.


                                                 -8-
    Case 20-01025-t     Doc 29      Filed 04/30/21 Entered 04/30/21 14:37:53 Page 8 of 10
       At the final hearing, Defendant’s counsel also argued or implied that Plaintiff’s failure to

file an affidavit of service was sufficiently improper to implicate Rule 60(b)(3). For the reasons

discussed above, the argument is meritless.

       2.      Rule 60(b)(4)—The judgment is void. Defendant argues that the judgment is void

because the complaint and summons “have not been served and were not served within seven days

as required by the issued summons and were not served within 90 days after the Complaint was

filed as required by Rule 4(m).” Service was made by mail seven days after the summons was

issued and nine days after the complaint was filed. As service was timely, the argument is

overruled.

       3.      Rule 60(b)(6)—Any other reason that justifies relief. “Relief under Rule 60(b)(6)

cannot be given for one of the grounds enumerated in Rules 60(b)(1)-(5).” In re Aquatic Pools,

Inc., 2018 WL 3013277, at *5 (Bankr. D.N.M. 2018) (citing Gonzalez v. Crosby, 545 U.S. 524,

528–29 (2005)).

       Rule 60(b)(6) has been described as a “grand reservoir of equitable power to do
       justice in a particular case.” Pierce v. Cook & Co., 518 F.2d 720, 722 (10th Cir.
       1975) (en banc) (internal quotation marks omitted), cert. denied, 423 U.S. 1079, 96
       S. Ct. 866, 47 L.Ed.2d 89 (1976). However, a district court may grant a Rule
       60(b)(6) motion only in extraordinary circumstances and only when necessary to
       accomplish justice. Lyons v. Jefferson Bank & Trust, 994 F.2d 716, 729 (10th Cir.
       1993).

Cashner v. Freedom Stores, Inc., 98 F.3d 572, 579 (10th Cir. 1996). Defendant did not introduce

any evidence of “extraordinary circumstances” that would justify relief under Rule 60(b)(6).

       Plaintiff’s counsel suggested, and the Court agrees, that Defendant’s main problem was

her misplaced reliance on Mr. Goldstein. Defendant received the complaint and summons with

plenty of time to file an answer and appear at the scheduling conference. She called Mr. Goldstein

to find out what to do. According to Defendant, he told her he would take care of it. Clearly, he




                                              -9-
 Case 20-01025-t      Doc 29     Filed 04/30/21 Entered 04/30/21 14:37:53 Page 9 of 10
did not. The Court expresses no opinion on whether Defendant is entitled to relief under Rule

60(b)(1), but she has a colorable argument that was not made.

        If Defendant wishes to seek relief under Rule 60(b)(1), she may need to obtain independent

counsel. The Court will give Defendant 30 days to weigh her options and decide whether to seek

such relief.

                                            Conclusion

        Defendant was served by mail where she regularly conducted her business, consistent with

Bankruptcy Rule 7004(b)(1). Plaintiff’s proof of service is satisfactory. The default judgment

entered against Defendant cannot be set aside under Rule 60(b)(3), (4), or (6). Her chance at relief

from the default judgment, if any she has, lies in Rule 60(b)(1). The Court will enter a separate

order consistent with this opinion.




                                              ____________________________________
                                              Hon. David T. Thuma
                                              United States Bankruptcy Judge
Entered: April 30, 2021
Copies to: Counsel of record




                                              -10-
Case 20-01025-t       Doc 29     Filed 04/30/21 Entered 04/30/21 14:37:53 Page 10 of 10
